Citation Nr: 1528901	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a right knee injury. 

2.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected residuals of a right thumb fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2014, the Board rendered a decision on the issue of entitlement to service connection for the residuals of a right knee injury.  Based on a Joint Motion for Partial Remand (Joint Motion), the United States Court of Appeals for Veterans Claims (Court) remanded the case in April 2015.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2014).  In June 2014, the Board issued a decision which denied entitlement to service connection for residuals of a right knee disorder.  The Veteran subsequently appealed the Board's decision to the Court.  In April 2015, the Court granted the Joint Motion, remanding the case back to the Board for compliance with the Joint Motion.  Accordingly, that part of the Board's June 2014 decision that denied service connection for residuals of a right knee injury is vacated herein, and a new decision on this issue will be entered as if the June 2014 decision had never been issued.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current right knee disorder is related to his military service or to any incident therein. 

2.  The evidence of record does not show that the Veteran's current right hand disorders, other than the previously service-connected residuals of a right thumb fracture, are is related to his military service or to any incident therein.

3.  The service-connected residuals of a right thumb fracture are not the direct and proximate cause of or aggravate any other right hand disorder.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  A right hand disorder, other than the previously service-connected residuals of a right thumb fracture, was not incurred in, or aggravated by, active military service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided notice the requisite notice in correspondence dated March and April 2008, for his right knee claim, and November 2008 for his right hand claim, prior to the rating action which denied service connection.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board has previously remanded the Veteran's case in January 2011 and June 2014 to obtain additional medical records including service department morning reports and to afford the Veteran VA examinations.  After these remands, reasonable efforts to obtain all records identified by the Veteran had been made and all available records have been obtained.    

VA has obtained available service treatment records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations in conjunction with his claims for service connection which are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the April 2015 JMR, the Veteran's attorney did not raise any issue that notice or assistance provided to the Veteran has been inadequate.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if the arthritis becomes manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

I.  Right Knee

The Veteran claims service connection for residuals of a right knee injury.  In written statements and his October 2010 testimony before the Board, the Veteran has stated that he fell in a rut injuring his right knee while stationed in Germany in 1967.  He stated that he was told he had dislocated his kneecap, and that he was taken to the base infirmary where a German doctor reduced the dislocation, wrapped the knee with an Ace bandage, and prescribed daily treatment for a week, during which time he was exempted from his regular duties.  The Veteran testified that because he was an E5 at the time, his status would have been noted on the morning reports and on the duty rosters.  He stated that he continued to have problems with the knee after the injury, but never sought treatment for it until 2006. 

The Veteran's service treatment records do not reflect any treatment for a right knee injury, nor does the report of his separation examination in July 1968 note any pertinent complaints, abnormal clinical findings, or diagnosis related to the Veteran's knees.  On the report of medical history conducted in conjunction with his separation examination, the Veteran specifically reported "no" to the question which asked if he had a trick or locked knee.  The Veteran's service personnel records do not reveal any period of hospitalization for the alleged knee injury, and a search for morning reports did not yield any evidence to support his assertions of incurring a knee injury during service.  

In May 1996, a VA examination of the Veteran was conducted.  Loose motion of the right knee was noted, with tenderness to palpation in the lateral aspect.  The Veteran reported that both of his knees ached daily, and that he treated the pain with over-the-counter pain medication.  He did not report any history of knee injury.  In June 1996, x-ray examination of the Veteran's right knee was conducted resulting in a normal study, with no significant abnormalities being identified by the examining radiologist.  

VA outpatient treatment records dated in June and September 1998 note a history of degenerative joint disease, arthritis, without indicating the specific joints involved.  A January 2001 VA treatment record reveals that the Veteran had complaints of bilateral knee pain, which was essentially the same in each knee.  

VA treatment records dated in February and April 2008 reveal that the Veteran had complaints of right knee pain and reported an "old trauma." although the specific injury was not indicated.  

A February 2009 VA treatment record identifies that the Veteran had a history of "advanced bilateral knee arthritis," which required multiple steroid injections and knee aspirations.  A recent injury to the right knee was noted; the Veteran fell and landed on his right knee approximately one month earlier.  The clinical diagnosis at this time was right knee arthritis, with effusion.  However, a magnetic resonance imaging scan of the right knee found only "small joint effusion, otherwise unremarkable study."  In April 2009, arthroscopic surgery was conducted on the right knee.  

In January 2012, a VA examination revealed similar ranges of motion of both knees, with "some" pain on the extreme of flexion of the right knee.  X-ray examination revealed mild degenerative joint disease of both knees.  After full examination, with consideration of the evidence of record, and the Veteran's reported history of in-service right knee injury, the examiner's medical opinion was that the Veteran's current mild degenerative joint disease of the right knee was not related to military service or the reported injury therein.  Rather, the examiner's opinion was that the Veteran's right knee mild degenerative joint disease was age and occupation related, as the evidence also revealed mild degenerative joint disease in the left knee, as well as the right knee.  

The Veteran's statements are competent evidence as to what he experienced during service, to include right knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his reports of a right knee injury are internally inconsistent, as well as inconsistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  There is no evidence in the service treatment records documenting any right knee injury; a search has failed to produce any morning reports to support the Veteran's assertions.  Moreover, the Veteran did not report a knee injury or any right knee symptoms on his separation examination medical history.  Additionally, the Veteran's service separation examination found no abnormalities of the right knee. 

Although the Veteran contends that his right knee symptoms continued since his discharge from service, post service medical records are negative for any complaints of a right knee pain for almost three decades.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In 1996, the Veteran complained of both knees aching, and did not report a right knee injury in service.  In 2008, the Veteran complained of right knee pain and reported "an old trauma," but did not provide any specific information as to when and where this trauma occurred.  In 2009, the Veteran reported an injury to his right knee the previous month, with a clinical diagnosis of arthritis.  However, a magnetic resonance imaging scan was negative for arthritis in the right knee.  

In light of the above, the Board finds that the Veteran's assertions and testimony of incurring a dislocated right kneecap injury during service, along with his assertions of right knee pain since his separation from service in 1968, are inconsistent with his service treatment records, what he reported at the time of separation, and with the post service medical records.  Accordingly, to the extent that the Veteran claims he had a right knee injury during service, the Board finds these assertions lack credibility when considered in light of the contemporaneous medical records contained in the evidence of record, along with the internal inconstancies of his statements at the time of his service discharge and thereafter.  His assertions of a continuity of symptomatology of right knee pain equally lack credibility.  

The Veteran's assertions of incurring a right knee injury during service, and specifically having right knee pain since service discharge, are also countered by the January 2012 VA medical opinion.  The medical examiner considered the Veteran's statements as to the history of his right knee, but found that the current right knee degenerative joint disease was not associated with service or any claimed injury in service.  The examiner stated that the current bilateral degenerative joint disease of both knees was consistent with being age-related and the Veteran's post-service career as a rancher.  

Service connection on the basis of continuity of symptomatology can be established for the chronic diseases, such as arthritis.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  However, there is no evidence that the Veteran was diagnosed with arthritis during service.  There is no evidence that arthritis of the right knee was "noted" during service, as there is no entry in any of the service treatment records showing any complaints related to the right knee or treatment for a right knee injury.  The Veteran himself reported that he did not have any knee complaints on his separation examination medical history, and his physical examination of his lower extremities was normal on separation examination.  As the Board has found the Veteran's statements of an injury in service and knee pain since that injury as not credible, service connection based on continuity of symptomatology is not for application in this case. 

The evidence shows a current diagnosis of bilateral knee arthritis, which a physician has found is due to the Veteran's age, weight, and post-service occupation, and is not related to service.  The Board finds the examination and the opinion provided were adequate.  The examiner took into account the Veteran's statements, reviewed the medical evidence of record, and conducted a physical examination prior to providing an opinion and the bases for that opinion.  The Board finds this evidence to the most probative evidence as to the issue on appeal.

As noted above, service connection for certain chronic diseases, including arthritis, will be presumed if the arthritis becomes manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for arthritis of the right knee is not warranted.  There is no evidence of arthritis within the year subsequent to service discharge.  In order to establish that the Veteran had arthritis of the right knee during service, or to establish that he met the rating criteria to establish that arthritis was manifest to a 10 percent degree in the first year after service, requires x-ray findings of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Neither the Veteran, nor his attorney who submitted the Joint Motion, are shown to be physicians, radiologists, x-ray technicians, or have independent access to x-ray equipment.  The Veteran's military specialty was as a payroll clerk, there is no evidence that he had access to x-ray equipment to independently document, note, or diagnose himself with arthritis during service or within the year post service.  

Simply put, there is no probative evidence that arthritis of the right knee was noted, manifest, diagnosed, or in any way present during active service or within the first year after separation from service.  Moreover, the VA x-ray examination of the Veteran's right knee conducted in June 1996 revealed a normal study; there was no impression, diagnosis, notation, or manifestation of arthritis of the right knee at that time.  This is almost three decades after the Veteran separated from service.  Again, not only is there no probative evidence of arthritis of the right knee during service as documented by x-ray findings; the x-ray evidence of record shows that in 1996,almost three decades after service, the Veteran's right knee was normal with no findings of arthritis.  

Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333.  Service connection cannot be established on a presumptive basis either, because of the absence of any manifestation of arthritis for almost three decades after service.  Further, service connection is also not warranted on a direct basis as there is no competent, credible, and probative evidence of any right knee injury during service and no probative evidence linking any current right knee disorder to active service or to any alleged injury therein.  Again, the January 2012 VA examiner considered the Veteran's statements as to the history of his right knee, but found that the current right knee degenerative joint disease was not associated with service or any claimed injury in service.  

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection residuals of a right knee injury.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the residuals of a right knee injury is not warranted.

II.  Right Hand

Service connection has been established for residuals of a right thumb, first metacarpal fracture.  Service treatment records indicate this injury was sustained in September 1967, when the Veteran fell playing football.  The service treatment records are very specific with respect to this injury, including the x-ray findings and surgical treatment of the fracture with fixation.  The service treatment records are very specific that only the right thumb was injured and that it was while playing football.  

The Veteran asserted a claim for service connection for a right hand disorder, other than the residuals of a right thumb fracture for which he is already service-connected.  He has made two primary assertions.  The Veteran claimed service connection on a direct basis, claiming that his entire hand was injured at the time of the noted right thumb fracture.  He has also claimed that he had an additional right hand disorder, which was caused secondary to the service-connected residuals of a right thumb fracture. 

The Veteran's claim on the basis of direct service connection is best expressed by his testimony at the October 2010 s Board hearing.  He testified that his right hand was crushed, fracturing his thumb, when a file cabinet fell on it while he was loading a truck during service; he described problems he had with his fingers during service and subsequently.  Again, the service treatment records very specifically indicate in multiple entries that the Veteran sustained only a right thumb fracture injury while playing football in September 1967.  There is no indication in the service treatment records that the Veteran incurred a crush injury to his entire right hand when he fractured his right thumb during service.  The July 1968 separation examination report summarizes the other service treatment records stating "fractured right thumb, September 67; playing football; treated with closed reduction and K-wire fixation under I-block anesthesia; casted 2 months; good results hospitalized 3 days, USAH BAD Cannstatt, Germany; no comp[lications], no seq[ulea]."

A September 2008 VA treatment record is the first documentation of complaints of right hand pain, swelling, and locking of the right fourth digit.  X-ray examination revealed "minimal arthritis of the metacarpophalangeal joint of the right fifth finger and arthritis of the distal IP joints of second third and fourth fingers are noted.  No fracture or dislocation is identified."  The impression was arthritis of the fingers.  

At an October 2008 VA orthopedic surgical consultation, the Veteran reported symptoms affecting his right ring finger; he reported having the problems off and on for approximately one year, with more recurrent symptoms in the past two months.  He denied any antecedent injury, but he questioned whether this was related to a service-connected crush injury to his right hand.  The physician reviewed the records indicating only service connection for residuals of a right thumb fracture were in effect.  After examination and consultation, the diagnostic impression was "right ring flexor tendinopathy/trigger digit."  In December 2008 this was treated surgically, with an annular pulley release.  

In January 2012, a VA examination reported the Veteran's history of a right hand crush injury during service.  The Veteran further reported that he did not have good grip and he could not straighten out his right little finger.  Subsequent VA orthopedic records revealed continued finding of a right ring finger contracture.  

At a September 2014, VA examination, the examining physician reviewed the Veteran's service treatment records and his post service medical history related to his complaints of right hand symptoms.  The examiner specifically noted that the 

Veteran has reported a different means of injury to the right thumb to several other medical providers in the past.  In the past, he has described a 'crush' injury to the right hand, saying that the hand got caught between 2 file cabinets and was "crushed."  The history the Veteran gave to me today is consistent with the service medical treatment records, that he injured the right hand after falling, while playing football.  

The examiner stated that the Veteran's current right hand and finger disorders were right ring finger flexor tendinopathy / trigger digit and mild Dupuytren's contracture of the right forth finger.  The examining physician opined that these disorders were not caused by any reported crush injury during service and that they were not caused or aggravated by the service-connected residuals of a right thumb fracture.  The physician provided a rationale that the Veteran's contracture of this right fourth and fifth fingers were common conditions resulting from overuse, wear and tear, and were not related to any reported in-service injury or the service-connected right thumb fracture. 

To the extent that the Veteran reports having a crush injury to his right hand at the time he fractured his right thumb while unloading a truck, the Board finds these assertions to completely lack credibility, as they are entirely inconsistent with the documentation of the right thumb injury in the service treatment records.  Moreover, the Veteran has changed his story between the reported "crush" injury and the documented football injury to the thumb on several occasions, so much so that the inconsistency was apparent not only the Board but also to the examining physician.  

The Veteran has a current right hand disorder which the recent VA examination indicates is right fourth and fifth finger contracture.  There is no competent, credible, and probative evidence linking these disorders to military service, or the service-connected right thumb fracture incurred during service.  The recent medical opinion also states that the service-connected residuals of a right thumb fracture do not aggravate the nonservice-connected right finger contracture disorders.  

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hand disorder, to include as secondary to service-connected residuals of a right thumb fracture.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a right hand disorder is not warranted.


ORDER

Service connection for residuals of a right knee injury is denied. 

Service connection for a right hand disorder, to include as secondary to service-connected residuals of a right thumb fracture, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


